HoldeN, J.,
delivered the opinion of the court.
From the undisputed proof in the record it appears that the appellee, Laurel Light & Railway Company, through its agents and servants, trespassed upon the property of appellant by going upon her premises, without her consent, and cutting the limbs of her ornamental shade trees standing thereon. This act constituted an invasion of the rights of appellant,' and renders appellee liable for nominal damages, even though no actual damages be shown. It is the invasion of the right which gives the cause of action. Therefore the lower court erred in granting to the ap-pellee instruction No. 3, which reads as follows:
“The court instructs the jury for the defendant that, before the plaintiff can recover any damages in this case, the plaintiff must show by a preponderance of all the evidence in the case that the defendant, or its servants and agents,' cut and destroyed the limbs of the trees on plaintiff’s property, and further the plaintiff must show that the cutting of the limbs of the said trees on plaintiff’s property actually damaged and injured said property, and, if the jury do not so believe, then it is the sworn duty of the jury to return a verdict for the defendant.”
The judgment of the lower court is reversed, and the case remanded.

Reversed and remanded.